PETITION FOR REHEARING
Decided April 6, 1936
[Denied.]
Garrett, Judge:
On February 26, 1936, appellant Altvater filed a petition for rehearing in this case [above-entitled case]. Since our decision of February 17, 1936, awarded count No. 3 to him, it is assumed that the petition for rehearing was intended to relate only to counts 1 and 2, although it is not so specifically stated.
The petition directs attention to certain errors alleged to have been made in our description of the Altvater device defined in the particular Altvater patent, 1,901,576, involved in this interference', it being different from the one involved in the companion case, and it is suggested that our misapprehension of Altvater’s structure led to an inaccurate conclusion “in respect of the interpretation of a significant feature of the counts.” The feature so alluded to, as we understand it, is that defined in count 1 (see original opinion, supra), by the clause, “ a unitary combined stripper and gage device.”
In the petition it is pointed out that, by reference, we incorporated into this case the description given of the Altvater device involved in the companion case, in which we said, “Altvater’s gage plate stands above and normally out of contact with the stripper plate,” and the petition, stating that this is incorrect as regards the relationship of the gage device and stripper plate, says:
In the Altvater patent involved in this appeal, as distinguished from the Altvater patent in the appeal No. 3559, the gage device and stripper are physically one part — integral and unitary — as will be understood by reference particularly to Fig. 4 of the drawing (Bee. p. 42A) and the description in the specification of the patent (p. 2, line 6 et seq.) (Bee. p. 420).
It is also alleged that our statement that the gage plate of Alt-vater is attached to his stripper plate by being “riveted to a lever arrangement underneath his stripper plate, * * while true of the structure defined in the companion case, is not true of Altvater’s structure here involved. Upon this point the petition says:
The Altvater construction involved in this appeal consists of a single plate 12, one edge 18 of which is conformed to constitute the gage, so that the sama plate that is defined as the stripper is so formed as to constitute the g’age device. When the die is brought to the work this single plate, having the edge 18, engages the work, and the work is then moved until the edge 18 physically engages and locates the applique strip, as described in the patent *908(p. 2, lines 10 to 34) (Rec. p. 42C). As the unitary combined stripper plate and gage device move together they are not moved relative to each other, and no lever arrangement is involved in their operation.
In a third point the petition challenges our holding that the Altvater gage “is not made integral with his stripper plate, in any strict sense of the word ‘integral’,” and, claiming that “the gage is but an edge of the stripper plate,” insists that the gage and the plate “are truly unitary in the sense that they are physically one part or unit.”
The errors so alleged to have been made in the description of appellant’s structure may be conceded, but they are wholly immaterial so far as the conclusion upon the merits of the case is concerned.
The sole question here is that of the right of the party Knight to make the claims which constitute the counts. In the counts we find no ambiguity which requires the application of other than the general rule to the effect that such counts should be broadly interpreted. In addition to the drawings, we have had before us working models of the devices of the respective parties as a part of the record of the case coming to us from the Patent Office. From the record as a whole we remain convinced that, under proper interpretation of the counts, Knight’s right to make them is clear.
The petition for rehearing is denied.